Case: 14-12549    Date Filed: 12/30/2014   Page: 1 of 4


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-12549
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:14-cr-00003-WCO-JCF-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

RUBEN MEDRANO-LIMON,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (December 30, 2014)

Before MARCUS, WILLIAM PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Ruben Medrano-Limon appeals his 38-month sentence, imposed at the low

end of the advisory guideline range after he pleaded guilty to one count of illegal
                 Case: 14-12549       Date Filed: 12/30/2014       Page: 2 of 4


reentry, in violation of 8 U.S.C. § 1326(a), (b)(2). On appeal, Medrano-Limon

argues that his sentence was substantively unreasonable on the ground that his

previous legal permanent resident status and his limited criminal record warranted

a downward variance from the guideline range. After thorough review, we affirm.

       We review the sentence a district court imposes for “reasonableness,” which

“merely asks whether the trial court abused its discretion.” United States v. Pugh,

515 F.3d 1179, 1189 (11th Cir. 2008) (quoting Rita v. United States, 551 U.S. 338,

351 (2007)). The party challenging the sentence bears the burden to show it is

unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

         We examine whether a sentence is substantively reasonable in view of the

totality of the circumstances and the § 3553(a) factors. Pugh, 515 F.3d at 1190.1

“[W]e will not second guess the weight (or lack thereof) that the [court] accorded

to a given [§ 3553(a)] factor ... as long as the sentence ultimately imposed is

reasonable in light of all the circumstances presented.” United States v. Snipes,

611 F.3d 855, 872 (11th Cir. 2010) (quotation, alteration and emphasis omitted).

We will not reweigh the relevant § 3553(a) factors, and will not remand for


1
 The § 3553(a) factors include: (1) the nature and circumstances of the offense and the history
and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).
                                                 2
               Case: 14-12549     Date Filed: 12/30/2014    Page: 3 of 4


resentencing unless the district court committed a clear error of judgment in

weighing the § 3553(a) factors by imposing a sentence outside the range of

reasonable sentences. United States v. Langston, 590 F.3d 1226, 1237 (11th Cir.

2009). While we do not automatically presume a sentence falling within the

guideline range to be reasonable, we ordinarily expect that sentence to be

reasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

       Here, Medrano-Limon has not shown that his sentence was substantively

unreasonable. For starters, the district court indicated that it had considered the

sentencing factors of 18 U.S.C. § 3553(a), and nothing in the sentencing hearing

transcript suggests that the district court gave significant weight to an irrelevant

factor. Moreover, we defer to the district court’s weighing of the relevant factors

unless the court committed a clear error, and we find none. Snipes, 611 F.3d at

872.    As the record shows, the district court was concerned with Medrano’s

criminal record -- including his previous convictions for sexual assault of minors

and physical retaliation against a victim, as well as his reentry into the United

States under a false identity and his failure to register as a sex offender while in the

United States -- and sought to ensure that the sentence properly punished him and

had a deterrent effect.     It weighed these factors against Medrano’s personal

characteristics and determined that a sentence of 38 months was appropriate.

Ultimately, the court imposed a sentence that it deemed neither too long nor too


                                           3
              Case: 14-12549   Date Filed: 12/30/2014   Page: 4 of 4


short in light of Medrano-Limon’s personal characteristics and criminal history,

and did not abuse its discretion in doing so. Accordingly, we affirm the sentence

as substantively reasonable.

      AFFIRMED.




                                       4